Citation Nr: 0114563	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from February 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to TDIU.


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is 
chronic lumbosacral strain, spondylolysis of L-5, left 
degenerative disc disease at L4-5 and L5-S1 with old fracture 
of the right transverse process of L3 which is rated 60 
percent disabling.

2.  The veteran has a high school equivalent education and 
work experience in construction trades including roofing.

3.  The veteran's chronic lumbosacral strain, spondylolysis 
of L-5, left degenerative disc disease at L4-5 and L5-S1 with 
old fracture of the right transverse process of L3 prevents 
him from securing and following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for TDIU.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5102).  VA has also secured all VA 
and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  VA's duty to assist the claimant in 
this regard accordingly has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the statement of the case 
and supplemental statement of the case that have been issued 
during the appellate process.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified at 38 U.S.C. § 5103(a)).  The 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claims, 
have been satisfied.

The veteran was granted entitlement to service connection for 
chronic lumbosacral strain, spondylolysis of the L-5, left 
degenerative disc disease at L4-5 and L5-S1 with old fracture 
of the right transverse process of L3 by the RO's May 1996 
rating decision.  He was awarded a rating of 10 percent, 
effective from July 1994.  In a November 1996 rating 
decision, the evaluation of the veteran's service connected 
back disorder was increased to 20 percent, effective from 
July 2, 1996.  In an August 1999 rating decision, the 
veteran's service-connected back disorder were rated 60 
percent disabling, effective from April 1999.  He now 
contends that his service-connected disability from chronic 
lumbosacral strain, spondylolysis of the L5 vertebra, left 
degenerative disc disease at L4-5and L5-S1with old fracture 
of the right transverse process of L-3 renders him totally 
disabled.

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18 (2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board is bound 
in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor that places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the veteran's current disability rating reveals 
that he meets the threshold percentage requirements of 
38 C.F.R. § 4.16(a) to qualify for consideration for a total 
disability rating.  His sole service-connected disability is 
rated at 60 percent disabling.

Service personnel records show that the veteran was a high 
school graduate.  His service occupational specialty was 
topographic instrument repairman.  The claims folder contains 
no documentation which suggests that the veteran had further 
education or training after his separation from service.  In 
his application for TDIU, he indicated that he was last 
employed in 1995 as a self employed roofer.  His highest 
annual income--$20,000--was earned in 1994.  The veteran has 
reported that he has not worked in any other occupation than 
the construction field.

The veteran's claim for TDIU was received in September 1999.  
Records generated within the year preceding the claim and 
thereafter consist of VA outpatient treatment records, VA 
hospitalization reports, and a report of a VA examination.

X-rays of the veteran's lumbar spine, taken in February 1998, 
showed narrowing at L4-5 and frank degeneration at L5-S1 with 
slight spurring of the vertebral endplates.  A computed 
tomography scan of the lumbar spine in April 1998 showed a 
mildly bulging disk at the L1-2  There was slight narrowing 
at L4-5 and greater narrowing at L5-S1.  There was a bulging 
disk at L5-S1 extending to the right.

A VA outpatient treatment note, dated in April 1999, shows 
that the veteran continued to have chronic back pain with 
occasional radiating pain to this right leg and right leg 
give away.  An examiner recorded an impression of chronic 
pain syndrome.

During a VA examination in May 1999, the veteran described 
his daily back pain as five on a scale of 10.  He complained 
of weakness, stiffness, and lack of endurance.  He said he 
was able to walk two to three blocks.  He was taking Flexeril 
in 10 milligram doses three times per day for pain relief.  
He reported weekly flare-ups lasting one day when the pain 
increased to 10 on a scale of 10.  During such episodes, he 
was unable to function.  He had been given a cane for 
walking.  On examination, he used a cane to walk.  He had a 
slight limp on the right side.  Deep tendon reflexes were 3+ 
at the patella and 2+ at the Achilles.  Straight leg raising 
caused pain at 30 degrees.  Range of motion in the lumbar 
spine was limited and painful in all planes.  The musculature 
of the back was tender with spasm.  X-rays of the lumbar 
spine showed osteophytes at multiple levels.  There was 
narrowing of the L5-S1 interspace, with vacuum phenomenon.  
There was irregularity of the process of L3 on the right.  
The reported diagnoses were degenerative disc disease at L4, 
L5, and S1, degenerative joint disease of the lumbosacral 
spine, and chronic lumbosacral strain.  The examiner 
commented that the veteran had less than sedentary residual 
functional capacity.  According to the examiner's assessment, 
the veteran would be able to stand less than two hours during 
an eight hour work day.  He could lift weight of less than 10 
pound only occasionally.  He should only occasionally stoop, 
bend, kneel, crouch, or crawl.  He should do no repetitive or 
power pedal work with his lower extremities.

The Board has reviewed the entire record and finds that the 
veteran is unable to obtain and maintain substantially 
gainful employment due to his service-connected disability.  
He is physically incapable of following his usual occupation 
of construction work.  His limited education precludes 
employment in fields which might provided sedentary jobs.  It 
is clear that his back-related symptoms so adversely affect 
his occupational and social functioning as to render him 
unemployable.


ORDER

A TDIU rating is granted, subject to the controlling laws and 
regulations applicable to the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

